   6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 1 of 17




            IN THE DISTRICT COURT IN AND FOR CHEROKE
                            STATE OF OKLAHOMA

                                       )
                                                               71)                11 j
                                                                                  :
QUAHLITY BUDS, LLC, an                                             JUL 1 9 2019 z ko;;D,
Oklahoma limited liability company,    )
                                       )                  LESA ROUSEY-DANIELS, Court Clerk
                                                                 CHEROK       TY
                Plaintiff,             )                   By            I       Deputy
vs.                                    )
                                       )
KANDIS    CORRE     A;   MCV           )      Case No. CJ-2019-13U
ENTERPRISES, LLC, an Oklahoma          )
limited liability company dba CBD Plus )
USA; JOSH BERNER; and TOP FLIGHT)
DISTRIBUTION, LLC, an Oklahoma
limited liability company,

              Defendants.


                                      PETITION


       COMES NOW the Plaintiff, QUAHLITY BUDS, LLC, an Oklahoma limited liability
                                                                                allege
 company, and for its cause of action against the Defendants, and each of them,

 and state as follows:


                            PARTIES, JURISDICTION AND VENUE

        1. Plaintiff is an Oklahoma limited liability company doing business in Cherokee

 County, Oklahoma.

        2. Defendant, Kandis Correa, is a resident of Cherokee County, Oklahoma.
                                                                                   ny
        3. Defendant, MCV Enterprises, LLC, is an Oklahoma limited liability compa

  doing business in Cherokee County, Oklahoma.

        4. Defendant, Josh Berner, is a resident of Cherokee County, Oklahoma.
                                                                           liability
        5. Defendant, Top Flight Distribution, LLC, is an Oklahoma limited

  company doing business in Cherokee County, Oklahoma.
 6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 2 of 17




      6. Jurisdiction and venue are both proper with this Court as the action involves

actions in Cherokee County, Oklahoma.



                                  FACTUAL BACKGROUND

      7. Defendant, Kandis Correa, (hereafter "Correa"), is a Member of Quahlity

Buds, LLC, (hereafter the "Company"), Plaintiff herein, and has entered into

agreements with the other Members and the Company regarding noncompetition,

nondisparagement and confidentiality.(Agreement attached hereto as Exhibit "A")

      8. Defendant, Correa, made a decision to discontinue affiliation with the

operations of the Company.

      9. Defendant, Correa, then associated with Josh Berner(hereafter "Berner") and

MCV Enterprises, LLC, dba CBD Plus USA, (hereafter "CBD"), for employment in

competition with the Company and in direct violation of the Agreement with Plaintiff as

to noncompetition, nonsolicitation, nondisparagement and confidentiality..

       10.Plaintiffs attorney contacted Defendant, Berner, in an attempt to avoid his

 inclusion, and that of his company, CBD, based upon the Agreement with Defendant,

 Correa.

       1 1.Thereafter, when no response was received back from Berner, a certified

 letter was mailed to the Registered Agent for CBD, furthering the attempt to avoid

 inclusion of other Defendants in any legal action by informing them of the contractual

 prohibition of Correa's employment in the industry of Plaintiff.

        12.Plaintiff has since learned that the employment has continued; that Correa,

 Bemer and CBD have undertaken to defame and libel the business of Plaintiff; that
   6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 3 of 17




                                                              ess, economic
Correa, Berner and CBD have actively interfered with the busin
                                                                  the detriment of
advantage, contract and prospective relationships of Plaintiff to

Plaintiff.
                                                                                "), has
        13.That Defendant, Top Flight Distribution, LLC, (hereafter "Top Flight
                                                                advantage, contract
participated in the scheme to interfere with business, economic
                                                                  ns and entities to be
and prospective relationship of Plaintiff, along with other perso

identified.
                                                                      an enterprise
         14.That the Defendants used interstate commerce in an act as
                                                          pattern of telephone calls,
 made up of the Defendants associating together through a
                                                                right of honest services in
 text and/or e-mails to defraud the Plaintiff of the intangible
                                                                      malice to intentionally
 acquiring products for sale in a legal and licensed business with
                                                               es for sales, defaming
 cause Plaintiffs business to be damaged through lack of sourc
                                                           potential customers and by
 and slandering the business of Plaintiff to customers and

 otherwise utilizing trade secrets of the Plaintiff in such scheme.



                                    CAUSE OF ACTION ONE

                                    BREACH OF CONTRACT
                                                                         gh 44 of this Petition
             Plaintiff incorporates paragraphs 1 through 14 and 20 throu

  as if fully set forth herein.
                                                              with Plaintiff in agreeing not
         15.Defendant, Correa, has breached her Agreement
                                                         confidential business information
   to compete with, disparage, circumvent or to disclose
                                                   erce both    verbally and in writing.
   with malicious intentions using interstate comm
   6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 4 of 17




      16.Correa used her intimate knowledge of the Plaintiffs business, customers,

suppliers and operations to purposefully and intentionally, with malice, to direct

customers away from Plaintiff.

       17.Correa used her intimate knowledge of the Plaintiffs business, customers,

suppliers and operations to purposefully and intentionally, with malice, to direct

suppliers away from Plaintiff.

       18.Those actions by Correa are in direct contradiction to the Agreement between
                                                                        and
her and other members of the Company and have caused actual, incidental

consequential damages in excess of $75,000.00.

        19.Plaintiff is further entitled to preliminary and permanent injunctive relief
                                                                           ging the
 prohibiting Correa from competing with the business of Plaintiff, dispara
                                                                                  of Plaintiff
 business or reputation of the Plaintiff to others, from soliciting the customers

 and for the release of confidential information of the Plaintiff.

        W HEREFORE, Plaintiff prays for judgment against Defendant, Correa, for actual
                                                                                 to
 damages to be calculated; for incidental and consequential damages in an amount
                                                                                  for
 be determined; for preliminary and permanent injunctive relief as set out above;
                                                                        just and    equitable
 attorney fees and costs; and for such other relief as determined to be

  by this Court.



                                  CAUSE OF ACTION TWO

                     BREACHES OF DUTY AS MEMBER OF COMPANY
                                                                             this Petition
         Plaintiff incorporates paragraphs 1 through 19 and 23 through 44 of

  as if fully set forth herein.
  6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 5 of 17




      20.Correa, as a member of Plaintiff and a party to the Operating Agreement

governing the actions of the members,owes the duty of loyalty and care to Plaintiff.

      21.The actions of Correa are intentional, reckless and with malice undertaken as

a scheme or artifice to cause damage to the Plaintiff and in direct violation of her duties

as such member.
                                                                                 y
       22.Those actions by Correa breaching her duties to Plaintiff have directl
                                                                             0.00.
resulted in actual, incidental and consequential damages in excess of $75,00

       WHEREFORE, Plaintiff prays for judgment against Defendant, Correa, for actual
                                                                       an amount to
 damages to be calculated; for incidental and consequential damages in
                                                                          determined to
 be determined; for attorney fees and costs; and for such other relief as

 be just and equitable by this Court.



                                 CAUSE OF ACTION THREE

                                 TORTIOUS INTERFERENCE
                                                                                    Petition
        Plaintiff incorporates paragraphs 1 through 22 and 29 through 44 of this

 as if fully set forth herein.
                                                                          and based
         23.Defendants, Berner, CBD and Top Flight, utilizing information
                                                              deprive Plaintiff of the
  upon the participation of Correa in a scheme or artifice to
                                                             interfere with customers and
  intangible right of honest services, conspired together to

  suppliers of Plaintiff.
                                                                  rce in a pattern of
         24.Berner, CBD and Top Flight, utilized interstate comme
                                                         rce by denying Plaintiff access to
  actions intentionally designed to interfere with comme
  6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 6 of 17




saleable products through a course of defamation though libel and slander, as well as

fraudulent statements in general made in an attempt to smear the reputation of Plaintiff

for the purposes outlined above. All such actions interfering with the business relations

of Plaintiff with its customers and suppliers; the prospective economic advantage based

upon those relationship; and the contract Plaintiff had with Correa, all in attempt to

wrongfully harm Plaintiffs business.

       25. The said Defendants further advanced a series of false information, false

statements, and deceit to place Plaintiff in a false light for the same purposes, overall of

unlawfully restraining trade and harming the Plaintiff.

       26.The actions were undertaken with malice and intent and punitive damages

should be awarded to Plaintiff and against said Defendants in addition to all actual,

incidental and consequential damages incurred by Plaintiff.

        27.Plaintiff is further entitled to preliminary and permanent injunctive relief

 prohibiting Defendants from continuing to interfere with or disparage the business or

 reputation of Plaintiff to others.

        28.Plaintiff is also entitled to preliminary and permanent injunctive relief as

 against Berner and CBD prohibiting said Defendants from further interfering with the

 business and contracts of Plaintiff by employing Correa, utilizing information she has

 provided and in contacting suppliers to disrupt commerce.

        WHEREFORE, Plaintiff prays for judgment against Defendants, Berner, CBD

 and Top Flight, for actual damages in an amount to be determined but well in excess of

 $75,000.00; incidental and consequential damages in an amount to be determined;

 preliminary and permanent injunctive relief as set out above; punitive damages for the
  6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 7 of 17




intentional and malicious acts to interfere by said Defendants; attorneys fees and costs;

as well as any other relief determined to be just and equitable by this Court.



                                 CAUSE OF ACTION FOUR

                                 RICO —18 USC §§ 1961-68

          Plaintiff incorporates paragraphs 1 through 28 and 40 through 44 of this Petition

as if fully set forth herein.

          29. All Defendants: Correa, Bemer, CBD and Top Flight, and potentially yet

undiscovered participants, undertook a scheme or artifice to deprive Plaintiff of the

intangible right of honest services through wire fraud, stole trade secrets and acted to

 interfere with commerce.

          30.Said Defendants utilized interstate commerce, specifically telephone, text and

 e-mails, to accomplish multiple acts of such scheme or artifice in a pattern of activity to

 further the enterprise crated by all such conspirators and participants.

          31.The Defendants, Correa, Bemer and CBD, did utilize the confidential

 information provided by both Correa and Berner, to use said interstate commerce in

 violation of laws against wire fraud to deprive Plaintiff of suppliers and customers by

 way of threats, defamation of character of the business, libel, slander, deceit and false

 light.

           32.The resulting actions have caused Plaintiff to lose substantial business

 customers and to be denied access to established suppliers of products for resale.

           33.The actions were intentional, with malice and for the pirpose of causing

  direct harm to the Plaintiff and its business.
  6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 8 of 17




      34.The actions of the participating Defendants evidence an enterprise to crate

both harm to Plaintiff and to benefit from that harm economically.

      35.The multiple contacts through telephone, text and e-mails amount to wire

fraud in a scheme or artifice specifically intentioned to deprive Plaintiff of right to

suppliers.

       36.The actions to defame Plaintiff through libel, slander, deceit and other actions

were conducted specifically to unlawfully restrain trade and commerce, to drive

customers away from Plaintiff and to other Defendants.

       37.Those same actions outlined above by Defendants has caused direct harm to

the Plaintiff.

       38.Plaintiff is entitled to an award for its actual damages as against all

 Defendants, jointly and severally, as a result of the racketeering in corrupt organization

 practices outlined above, including threefold damages, whether actual, incidental or

 consequential, suffered by Plaintiff as a result of the pattern of actions by said

 Defendants.

        39.That Plaintiff is further entitled to recovery of its attorney's fees and costs.

        WHEREFORE, Plaintiff prays for judgment that Defendants did act in an

 association as an enterprise in a pattern of actions to cause harm to Plaintiff utilizing

 interstate commerce arising to wire fraud which created harm to Plaintiff in an amount
                                                                              costs;
 to be determined by in excess of $75,000.00; for award of attorneys fees and

  and any other relief determined to be just and equitable by this Court.
 6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 9 of 17




                                    CAUSE OF ACITON FIVE

                                     UNJUST ENRICHMENT

       Plaintiff incorporates paragraphs 1 through 39 and 42 through 44 of this Petition

as if fully set forth herein.

       40.The Defendants have been unjustly enriched at Plaintiffs expense.

       41.Based upon this unjust enrichment, Plaintiff has bee actually damaged in an

           amount to be determined but in excess of $75,000.00.

       WHEREFORE, Plaintiff prays for judgment against Defendants for damages,

actual, incidental and consequential, resulting from the unjust enrichment; attorneys

fees and costs; and such other relief determined to be just and equitable by this Court.



                                    CAUSE OF ACTION SIX

                                      INJUNCTIVE RELIEF

       Plaintiff incorporates paragraphs 1 through 41 of the Petition as if fully set forth

herein.

       42.1t is exceedingly difficult, if not impossible, for Plaintiff to estimate the amount

of business and goodwill it has already lost as a result of the actions and conduct of

Defendants outlined herein. Plaintiff cannot at this time estimate with any degree of

certainty the nature or extent of its actual and potential damages incurred and to be

incurred as a direct and consequential result of the activities of the Defendants in

engaging in the above-described prohibited conduct. Plaintiff therefore alleges that the

damages and injuries sustained by it are irreparable and Plaintiff has no adequate

remedy at law to protect itself from the damaging activities of the Defendants. The
   6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 10 of 17




                                                  d by Plaintiff cannot be adequately
damages and injuries sustained and to be sustaine
                                                Plaintiff is entitled to protection of its
measured or compensated for in money alone and
                                                    conduct         of the Defendants.
contractual and common law rights from the damaging
                                                         enter a preliminary injunction: 1)
       43.Accordingly, Plaintiff requests that the Court
                                                   be associated with any competitor of
prohibiting Correa from continuing to work or
                                                iting, calling on, diverting or attempting to
Plaintiff; 2) prohibiting Defendants from solic
                                                     s or suppliers of Plaintiff; 3) prohibiting
divert the business or patronage of any customer
                                                    any trade secrets of Plaintiff in any
 Defendants from directly or indirectly disclosing
                                                   tiff; 4) prohibiting Berner, Top Flight
 manner and particularly in competition with Plain
                                              Correa or any family member directly or
 and CBD from employing or compensating
                                                   ness competitive with Plaintiff or its
 indirectly for Correa's participation in any busi
                                                 5) prohibiting Correa from continuing,
 affiliates consistent with the Agreement; and
                                                     ch of fiduciary duties to Plaintiff.
  undertaking or participating in any action in brea
                                                            ctions as prayed for above to be
        44.Plaintiff requests entry of preliminary injun
                                            same or such       expanded coverage as may be
  followed by permanent injunctions for the
                                             umstances.
  determined proper given the facts and circ



      Dated this . vJ day of July, 2019.



                                                               A
                                                      Wayne rley,
                                                              O              19746
                                                      Bailey Law, PLC
                                                      Attorney for Plaintiff
                                                      205 W.Shawnee
                                                      Tahlequah, OK 74464
                                                      918/456-6113
6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 11 of 17




 •      QUAHLITY BUDS, LLC, QUAHLITY GOODS,LLC AND PETRA FARMS, LLC
                                                                                     of The Ethan and Jessica
         Kandis Correa, Trustee of The'Correa Family Trust; Ethan Burris, Trustee
                                                                Burris Trust,  and Tyler Bailey, Trustee of The
Burris Trust, Jessica Burris, Trustee of The Ethan and Jessica
Tyler Bailey Trust, as Members of the above entities, agree as follows, to-wit:

                                                                                                  which classes
        RESOLVED,that there shall be two classes of members for ail of the above entities,
                                                                      to work  in the busines ses  on a full-time
shall be full-time and part-time. A full-time member shall commit                       as          to satisfy the
                                                     (40) hours per week,  but as much     needed
basis, which shall be defined as not less than forty                                                      our (24)
                                           es.  A  part-tim e member  shall work  not less than twenty-f
operational requirements of the business
                                                                            business es.
hours per week, as needed to satisfy the operational requirements of the
                                                                                  g Agreement which shall
        FURTHER RESOLVED, that all Members shall be bound by the Operatin
                                          and  non- disclosu re agreeme  nt binding all such Members in a
include a non-complete, non-disparagement
                                                                 a condition pre-requisite.
form to be prepared and each Member agrees to execute same as
                                                                                  that the Agreement the
          FURTHER RESOLVED, that all Members agree and acknowledge
                                                   e mention ed  herein superse de, supplant and replace any
 Operating Agreement and the documents otherwis
                             and all such other agreeme nts are void.
 and all previous agreements
                                                                               entry of Charles Malone and
         FURTHER RESOLVED, that the Members cited above agree to the
                                                 Barlow  as a part-tim e member , subject to their acceptance
 Phil Correa as full-time members, and Bridget
 and agreement of all terms and conditio ns of members hip.

                                                                            ongoing requirement to satisfy the
          FURTHER RESOLVED, that all such Members are bound to an
                                                           above   and failure to do so will result in immediate
 obligations to provide work in the businesses as outlined
                                       the busines ses, while said terminat ed  Member shall remain obligated
 termination of the members rights in
                                                                       agreements.
 fully under the non-compete, non-disparagement and non-disclosure
                                                                              e in such proportions necessary to
            FURTHER RESOLVED,that the business shall make unit issuanc
                                              determi ned necessa ry by the Manager  .
     accomplish the above stated goals and as




     Jessica Burris, Tru ee of The Ethan and Jessica            Tyler Bailey, Trustee of The Tyler Bailey Trust
     Burris Trust

      Acknowledged and Agreed:



                                                                Charles Malone
  6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 12 of 17




                                          VERIFICATION

                                                             in and I affirm that I have
       I am a Member of Quahlity Buds, LLC, Plaintiff here
                                                    are true to the best of my belief and
read the Petition and the foregoing representations
information.




STATE OF OKLAHOMA )
                  )ss
COUNTY OF CHEROKEE)

                                                       ii-da2 July, 2019, by Ethan
                                                 this iel
        Signed and swornto/affirmed before me on
 Burris.

                                                  P blip
                                              Notary ti

(SEAL                      LEY
                  WAYNE BAIOf OKLAHOMA
                      IC•STATE
           NOTARY PUBL EXPIRES AUG,21, 2021
                    ISSION
            MY COMM           01300167B
                   COMMISSION
  6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 13 of 17




                IN THE DISTRICT COURT IN AND FOR CHEROKEE COUNTY
                                STATE OF OKLAHOMA

  QUAHLITY BUDS, LLC, an                 )
  Oklahoma limited liability company,    )
              Plaintiff,                 )
  vs.                                    )
                                         )
  KANDIS CORREA; MCV                     )                Case No. CJ-2019-1"
                                                                            &()
  ENTERPRISES,LLC, an Oklahoma           )
  limited liability company dba CBD Plus )
  USA; JOSH BERNER;and TOP FLIGHT)
  DISTRIBUTION, LLC, an Oklahoma
  limited liability company,
                   Defendants.
                                         )
                                         )                                          21
                                         )
                                                                                     J UL 2 3 2019
                                               SUMMONS                    LESA
                                                                                 ROUSEY -DANTELS,Court Clerk
                                                                                   CHEROKE
                                                                            By             E COUNTY
  The State of Oklahoma to:              Kandis Correa                                              Deputy
                                         665 Stonebrook Dr.
                                         Tahlequah, OK 74464
         You have been sued by the above-named Plaintiff, and you are directed to file
                                                                                       a written answer to
 the attached Petition in the Court at the above address within twenty (20)
                                                                              days after service of this
 Summons upon you, exclusive of the day of service. Within the same time, a
                                                                             copy of your answer must
 be delivered or mailed to the attorney for the Plaintiff.

          Unless you answer the petition within the time stated, judgment will be rendere
                                                                                         d against you with
 costs of the action.

         Issued this)q day of            2019.

                                                 LESA ROUSEY-DANIELS, CHEROKEE
                                                 COUNTY DISTRICT COURT CLERK
 (SEAL)

                                                 B
 Attorney for Plaintiff:
 Wayne Bailey
 205 West Shawnee
 Tahlequah, Oklahoma 74464
(918)456-6113

        This Summons was served on the           day of   JU1y      , 2019.(Date of service)



                                                                u e of person serving summons)
YOU MAY SEEK THE ADVICE OF AN ATTORNEY 0        Y MATTER CONNECTED WITH THIS SUIT
OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE CONSULTED
                                                           IMMEDIATELY SO THAT AN
ANSWER MAY BE FILED WITHIN THE TIME LIMIT STATED IN THE SUMMO
                                                              NS.
          6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 14 of 17


                                                                         AFFIDAVIT OF SERVICE
      STATE OF OKLAHOMA
                             )
                             )SS:                                vs
      COUNTY OFed4Aii
                    r eVIAta")                                                                                                    Case No.
                                                                  X4A44--
              I,the undersigned,       Ae/e
     was a duly licensed proces                                        ,being first duly sworn, do on
                                s server for 6hA—A.  10.X                                             oath state that I am now and
     received the foregoing:                             ,
                                                         .42teounty, Oklahoma, License
                                 gAej4.44.4.4.5
                                              "
                                              .,19"C
                                                                                         No.PSL j7      - 0  / at the time that I
                                                            aLve
                                                              ,




     and at the time that I serve sa
                                      me as hereinafter set out.

                                                                         PERSONAL SERVICE
                                                                                                                      1rJ aJb    JUL 2 3 2019
                                                                                                                      LESA ROUSEY-DAN
             That I received the foregoing                                                                                               IELS Court Clerk
    copy of said documents to eac            documents on the )'da
                                                                         y of                                                CHEROKEE COUN,TY
                                   h of the following named par                    afe
                                                                                     ..
                                                                                      )/
                                                                                       .                               By       41 anji that I deli:WIN:
    and on the date set forth opposi                            ties personally in                                                                       lay
                                     te each name,to-wit:                                                                                     at the address


     Name
                                                             Address
                                                                                                                                           Date of Service
                                                                  USUAL PLACE OF RESID
                                                                                      ENCE
            That I received the foregoing
                                          documents on the                      day of
              ,2019,I served                                                                             ,2019, and that on the
                                                                                                                                      day of
                                                                                                     by leaving a copy of said doc
                                                                          , whi ch is his /he                                      uments
                                       ,a member of his/her family                            r usu al place ofresidence, with
                                                                   over fifteen(15)years of
                                                                                                 age.
                                                                      CORPORATION RETU
         That I received the foregoing                                                RN
  commanded therein, I served                                                                  on the
                              the within         named party as follows,to-                                      day of
                                                                                    wit:                                                 ,2019,and as

  a true and correct copy of                                           a corporation, on the
                            the within                                                                  day of
  to                                                                                                                                 ,2019, by delivering
                                                        ,he/she being the
                                                                                                                          ofsaid corporation.
                                                                            NOT FOUND
           That I received this
 certify that the following                                                       on the
                            named par    ties were not found in sai                                 day of
                                                                             d county:                                                 ,2019, and that 1




                                                                                                  Process Server
         SUBSCRIBED and SW
                           OR
                             ts *#4..
                                        N
                                    6`?M,,its *
                                                      re me thi          2     day of      L
                                                                                                                                ,2019.
                                ‘        .ity ciii...)-d,
                               4 17'O 'c''
                              40:.Ai',..
                                  .
                                  .           < Y.'.1i)
                             11.
                             5 6:,..ZP.
                                            ocht2 1 •
                                        040:0:7tivt0202:.   4.
Commission No.
Commission Expires:             * ,e? •
                                     Vioti
                                                       4
                                           onsotO-
  6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 15 of 17




              IN THE DISTRICT COURT IN AND FOR CHEROKEE COUNTY
                              STATE OF OKLAHOMA

QUAHLITY BUDS, LLC, an                           )
Oklahoma limited liability company,              )
            Plaintiff,                           )
vs.                                              )
                                                 )
KANDIS CORREA; MCV                               )      Case No. CJ-2019a9
ENTERPRISES, LLC, an Oklahoma          )
limited liability company dba CBD Plus )
USA; JOSH BERNER; and TOP FLIGHT)
DISTRIBUTION, LLC, an Oklahoma
limited liability company,
                  Defendants.
                                       )
                                       )
                                       )
                                                                      YLI EL    J UL 23 2019
                                                                     LESA ROUSEY-DANIELS,
                                                                            CHEROK BOUNTY Court Clerk
                                             SUMMONS
                                                                      By          ni n      Deputy
The State of Oklahoma to:               Josh Berner
                                        Tahlequah, OK 74464

        You have been sued by the above-named Plaintiff, and you are directed to file a written answer to
the attached Petition in the Court at the above address within twenty (20) days after service of this
Summons upon you, exclusive of the day of service. Within the same time, a copy of your answer must
be delivered or mailed to the attorney for the Plaintiff.

         Unless you answer the petition within the time stated, judgment will be rendered against you with
costs of the action.

        Issued thiP day o(\\A \,       , 2019.

                                                 LESA ROUSEY-DANIELS, CHEROKEE
                                                 COUNTY DISTRICT COURT CLERK
(SEAL)

                                                 By: \N\

 Attorney for Plaintiff:
 Wayne Bailey
205 West Shawnee
 Tahlequah, Oklahoma 74464
(918)456-6113

        This Summons was served on the           day of cicriy , 2019.(Date of service)



                                                                  re of person serving summons)

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED WITH THIS SUIT
OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE CONSULTED IMMEDIATELY SO THAT AN
ANSWER MAY BE FILED WITHIN THE TIME LIMIT STATED IN THE SUMMONS.
             6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 16 of 17

                                                      AFFIDAVIT OF SERVICE

STATE OF OKLAHOMA                   )    5  C,AViily                  AFe
                                                                        "
                                                                        .:2
                                                                          15'
                                    )SS:                                                                          Case No.
                                                                                                                        (   J-)
                                                                                                                           1"   54-I.747
                                                                                                                              - '
COUNTY OF e„,/2,,p_oe,p
                      4             43
                                    )    -s1,..C1—__                                     _
                                    )

         I,the undersigned,   jAex---- :„.,,,s,
                                              ., ---                          ,
                                                                      being first duly sworn, do on oath state that I am now and
was a duly licensed process server for,--.
                                         ."
                                          A„,
                                            .
                                            ,--e r,'
                                                   t-4fair County, Oklahoma, License No.PSL—.     .17-700/ at the time that I
received the foregoing: ,gi   .„,,    ..                                                                             1------
                                               dit:24r3/
                                                       >/ 75.c:v.••'                                                       I
                                            /
                                                                                                   Li

and at the time that I serve same as hereinafter set out.                                                         J UL 2 3 2019
                                                                                                       LESA
                                                            PERSONAL SERVICE           ROUSEY-DANIELS,
                                                                                         CHEROKEE       Coart Clerk
                                                                                  By              COUNTY
        That I received the foregoing documents on the        day of      du/       --- 25 (197aTairrird
                                                                                                 i a eiNerEtd a
copy ofsaid documents to each ofthe following named parties personally in     •.
                                                                               -4°,e
                                                                                   )    e
                                                                                     ,Ifft
                                                                                         m-
                                                                                          ,e•          at the address
and on the date set forth opposite each name,to-wit:


 j                                         o
                                           .md         e s
                                                    41.,  .iv                                         i
                                                                                                      df
                                                                                                      7 r594
                                                                                                           ,4
                                                                                                            (
                                                                                                            ‘, e±"
 Name                                          Address                                                                       Date of Service

                                                   USUAL PLACE OF RESIDENCE

         That I received the foregoing documents on the             day of                      ,2019, and that on the      day of
           ,2019,I served                                                                   by leaving a copy of said documents
                                                                     ,which is his/her usual place of residence, with
                                   a member of his/her family over fifteen (15) years of age.

                                                      CORPORATION RETURN
       That I received the foregoing                                                on the            day of                 ,2019, and as
commanded therein, I served the within named party as follows, to-wit:

                                                            a corporation, on the             day of                      ,2019,by delivering
a true and correct copy of the within
to                                             ,he/she being the                                               ofsaid corporation.

                                                                 NOT FOUND
          That I received this                                      on the                   day of                          ,2019, and that I
certify that the following named 1:irties were not found in said county:




         SUBSCRIBED and SWORN to before me this Z-7-day of

              TINA ELIZABETH Mt
       14tH ft' Public, State of
             C ommission # 1600k . •
       M y c@MrolIsion Expires May
                                                                             Notary Pu 1c
Commission No.
Commission Expires:
  6:19-cv-00257-RAW Document 2-4 Filed in ED/OK on 08/08/19 Page 17 of 17




                                     Affidavit of Process Server
                                                                        ,—Letan4+1
                                                                .Aerrlits                        Ilk_     di-     Oh(aker-V\
                                                          (NAME OF COURT)
                                                                                                                     - 134
           IFF/P TiTIONER                               DEI- EN A NT/RESPONDENT                             CASE NUMBER

       .CA         e.
                 St.
                -.   r/1                    bekv first duly sworn, depose and *Dr tZli                      F 14
I kr:                                                                                                        elosaiMo            dby letv fb
not a party to this action,and that within the boundaries of the state where service
perform saki senile:0N t) f
                               ltbrefi St?S       ,9       cRi..) Pktsusli
Service: I served        iV.11.              14
                                             ,‘;,       ,     ,-.4-
                                                        ._Arie.                                             AUG 6 2019
                                             NAME OF PE ON /ENTITY BEING SERVED                         R OUsEY•IJAN:F.L              Clerk
                                                                                                           C-ic.ROKEE COi
with (fist documents)

by leaving with          rtf'c-k 12,./:g                                   al0s:41(1,--' o'
                                                                          RELATIONSHIP
                                   NAME
0 Residence
                                   A DRESS                                       CITY /STATE
IZ-Business.             #
                         ,         age                                             V 131Q1
                                                                              nkt- ,
                                   ADDRESS                                       CITY 7 STATE

On       7- - ,1 N
          .                                         AT     35-2 pen
                     DATE                                           TIME
tieinquired if subject was a member of the U.S. Military and was informed they are not.

Thereafter copies of the documents were mailed by prepaid, first class mail on                              DATE
 from
                  CITY                STATE                         ZIP

 Manner of Service:
0Personal: By personally delivering copies to the person being served.
                                                                     or usual place of abode of the person being
D Substituted at Residence: By leaving copies at the dwelling house
       with a member of the household over the age of            and explaining the general nature of the papers.
=      Muted at Business: By leaving, during office hours, copies at the office
the person apparently in charge thereof.
                                                                                of the person/entity being served with

                                                        the front door of the persoNentity being served.
0Posting: By posting copies in a conspicuous manner to
                                                                     at the address(es) listed above, I have been
Non-Service: After due search, careful inquiry and diligent attempts
                                                              because of the following reason(s):
unable to effect process upon the persoNentity being served

LI Unknown at Address 0Moved, Left no Forwarding             0 Service Cancelled by Litigant 0 Unable to Serve in Timely Fashion
0 Address Does Not Exist 0Other
                                          (1)                                                   (2)
Service Attempts:Service was attempted on:                   DATE                TIME                   DATE              TIME

                                            (4)                                         (5)
 )
(3                                                       DATE.            TIME                          DATE       TIME
          DATE              TIME
                                          Race         Height SI1         Weighty              A zi
                                                                                          Hair .      Beard          Glasses
                   85
Descripti'oni • Age)        SOX A
                                      woo.
                                      op, ptn.                                     /sr-     - 4/.
                                                                                           SIGNATURE OF PROCESS SERVER

                                                            y of   "3-04,                         20 i% by it ►             (
SUBSCRIBED AND SWORNabkiontiteni1iS
                                                                       who                      wed be ore me.
Proved to me on the basis ciliatisystpeliietab c.e fb be the person(s)
                                              4o
                               4 .
                            VP1.
                                                                                            SIGNATURE OF NOTARY

                                                                                 NOTARY PUBLIC for the state of
         P5
        MA                  FORM 2           NATIONAL ASSOCIATION of PROFESSIONAL PROCESS SERVERS
